DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13 in the reply filed on 10/28/2022 is acknowledged.  The traversal is on the ground(s) that the search for one group would encompass a search for the other group.  This is not found persuasive because the search for Group one does not require searching for extruding or cutting.  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1 line 1, it appears that “is” should be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (US 5,586,913).  
Regarding claim 1, Robinson discloses a watt-hour meter block adapter assembly is comprising: a housing (12, 14); a blade (40) supported by the housing; the blade includes a blade end (44) and a jaw end (70); the blade includes a middle portion (where 40 points in Fig. 7) that extends from the blade end to the jaw end; the middle portion and blade end are rectangular in cross-section; and an area of the rectangular cross-sectional area of the middle portion is greater than an area of the rectangular cross-sectional area of the blade end (see Fig. 7).  
Regarding claim 2, Robinson discloses a width of the jaw end been greater than a width of the blade end (left to right, see Fig. 7).  
Regarding claim 3, Robinson discloses a height of the jaw end been greater than a height of the blade end (left to right, see Fig. 7).  
Regarding claim 4, Robinson discloses an area defined by a rectangular cross-section of the jaw end been greater than the area defined by the rectangular cross-section of the blade end (see Figs. 7 and 8).  
Regarding claim 5, Robinson discloses the jaw end, the blade end, and the middle portion been unitary (see Fig. 7).  
Regarding claim 6, Robinson discloses a width of the middle portion been greater than a width of the blade end (left to right, see Fig. 7).  
Regarding claim 7, Robinson discloses a width of the middle portion been equal to a width of the jaw end (at 42 in Fig. 7).  
Regarding claim 8, Robinson discloses the blade including a jog (not labeled, between 40 and 42 in Fig. 7) that connects the blade end and middle portion.  
Regarding claim 9, Robinson discloses a height of the middle portion been equal to a height of the jaw end (left to right in Figs. 6 and 7).  
Regarding claim 10, Robinson discloses a height of the middle portion been equal to a height of the blade end (left to right in Fig. 5).  
Regarding claim 11, Robinson discloses a height of the middle portion been greater than the height of the blade end (left to right in Figs. 6 and 7).  
Regarding claim 12, Robinson discloses the blade includes a step (46) that connects the middle portion and the blade end.  
Regarding claim 13, Robinson discloses the area defined by the rectangular cross-section of the middle portion (defined top to bottom and left to right in Fig. 7) been greater than an area defined by a rectangular cross-section of the jaw end (defined top to bottom above 42 and left to right in Fig. 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833